Title: To Thomas Jefferson from Peter Dormenon, 1 December 1808
From: Dormenon, Peter
To: Jefferson, Thomas


                  
                     Honored Sir, 
                     Parish of Point CoupeeTerritory of Orleans December 1st 1808.
                  
                  I have the honor to transmit to your Excellency a Petition herein inclosed presented, by a Majority of the Inhabitants of this Parish, to the Honorable The House of Representatives and the senate of the United States to obtain a quantity of Lands situated on the Great Bayou and Bayou Maringouin in the said Parish, or get at least a right of preemtion to the said Lands setting the Price per acre at a low and reasonable rate—The right of these inhabitants is grounded 1st on the trouble and Expences they put themselves, to prevent the said Lands from future inundation, thereby after a certain period of time, they have not only succeeded but rendered the said lands suitable and fit for pasture and cultivation from which it is evident that it was a conquest made by the industry of those Planters.—2d. On the increasing of their Families, their Negroes Cattles &c and consequently on the necessity to seek for New Lands to send and to settle on their New Colonies of their own.
                  The interest which government has to the continual progress of population and to see honest and usefull men, is found in the claim I have the honor to submit to your Excellency and yet with that advantage that justice induces to consider the Lands Claimed as a kind of reward due to the industry of those who demand them.
                  
                     For these reasons, permit me sir, to submit to your Excellency other considerations. Those inhabitants expected at all times that government would grant them the said Lands as a compensation for their expences and trouble, and many of them as an appendage to their small tracts of Land adjoining: and in this, they were and still are lulled into not only by the many acts of Benevolence of the Government towards the People of Louisiana, but also by the peculiar situation of those People and the favor they are intittled to by the very nature of that situation—They cannot Seek for other Lands knowing only how to cultivate the soil which their ancestors inhabited, and as they wish for and ambition nothing more than to reside where they did live and where their ashes rest. Should this industrious and usefull population be compelled to look for other land in an other country? to leave the soil of their youth the Labour of their ancestors, the reward of their industry and thus to renounce the expectation and comfort of their life? It is to the Philosopher, the Friend of Mankind and justice, to you Sir it belongs to have it decided—
                  Excuse me Sir, if as a Public Officer I seem rather to speak for the Interest of some citizens, then for that of the community at large, but I should be unworthy the trust put in me and betray my duties if by concealing any thing in favor of those industrious planters the Government was not sufficiently informed to display and exercise unto them, an act of benevolence and justice. 
                  I have the Honor to be with due respect of your Excellency The most Humble and Obedient Servant.
                  
                     Dormenon
                     
                     Judge of the parish of point Coupee
                  
               